                                                    United States District Court
                                                    Central District of California


 UNITED STATES OF AMERICA vs.                                       Docket No.           CR 14-00367-1-MWF

                                                                    Social Security
 Defendant Dawei Li                                                 No.             5       8    8   9
 akas
                                                                    (Last 4 digits)
 :    Li, David, Li, Dawei, D, Bear

                                   JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                     MONTH   DAY   YEAR
       In the presence of the attorney for the government, the defendant appeared in person          May     23    2019

COUNSEL                                                        Bernard Rosen, CJA
                                                                    (Name of Counsel)

                         GUILTY, and the court being satisfied that there is a factual             NOLO
    PLEA             X                                                                                              NOT
                         basis for the plea.                                                    CONTENDERE
                                                                                                                   GUILTY

         There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s)
 FINDING
        of:
        Count 1: Conspiracy to Use Unauthorized Access Devices 18 U.S. C. § 1029(b)(2)
JUDGMEN The Court asked whether there was any reason why judgment should not be pronounced. Because no
  T AND sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty
  PROB/ as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is the
 COMM judgment of the Court that the defendant is hereby committed to the custody of the Bureau of Prisons to be
 ORDER imprisoned for a term of:

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

It is ordered that the defendant shall pay restitution in the total amount of $3,500,506.99 pursuant to 18 U.S.C. §
3663A.

The amount of restitution ordered shall be paid as follows:

Victim                                                      Amount
American Express                                            $290,265.88
Bank of America                                             $210,972.00
Barclays                                                    $1,301,067.34
Capital One                                                 $403,236.39
Chase Bank                                                  $781,201.57
Citigroup                                                   $39,522.70
Discover                                                    $137,733.70
U.S Bank                                                    $336,507.29


CR-104 (wpd 10/18)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                  Page 1 of 4
 USA vs.      Dewai Li                                               Docket No.:   CR 14-00367-1-MWF

Restitution shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to
the Bureau of Prisons’ Inmate Financial Responsibility Program. If any amount of the restitution remains unpaid after
release from custody, nominal monthly payments of at least 10% of defendant’s gross monthly income but not less than
$100, whichever is greater, shall be made during the period of supervised release and shall begin 30 days after the
commencement of supervision. Nominal restitution payments are ordered as the Court finds that the defendant’s
economic circumstances do not allow for either immediate or future payment of the amount ordered.

If the defendant makes a partial payment, each payee shall receive approximately proportional payment unless another
priority order or percentage payment is specified in the judgment.

The defendant shall be held jointly and severally liable with convicted codefendants Lei Chen, Hsiang-Chi Yi,
Shengyin Tang, Cynthia Li, Zhongyi Liao and Richard Wang for the amount of restitution ordered in this judgment.
The victims’ recovery is limited to the amount of its losses and the defendant’s liability for restitution ceases if and
when the victims receives full restitution.

Pursuant to 18 U.S.C. §3612(f)(3)(A), interest on the restitution ordered is waived because the defendant does not have
the ability to pay interest. Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C.
§3612(g).

The defendant shall comply with General Order No. 18-10

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Dawei Li, is hereby
committed on Count 1 of the Single-Count Information to the custody of the Bureau of Prisons for a term of 15 months.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 3 years under the
following terms and conditions:

       1.      The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
Services Office and General Order 18-10.

       2.     During the period of community supervision, the defendant shall pay the special assessment in
accordance with this judgment's orders pertaining to such payment.

        3.     The defendant shall comply with the immigration rules and regulations of the United States, and if
deported from this country, either voluntarily or involuntarily, shall not reenter the United States illegally. The
defendant is not required to report to the Probation Office while residing outside of the United States; however, within
72 hours or release from any custody or any reentry to the United States during the period of Court-ordered
supervision, the defendant shall report for instructions to the United States Probation Office, located at: United States
Court House, 312 North Spring Street, Room 600, Los Angeles, California 90012, or at such address as the United
States Probation Office shall then be housed.

        4.     The defendant shall not apply for, use and/or possess any form of identification and/or credit card, debit
card or other access device in any name other than defendant’s own true name.


         5.          The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered
CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 2 of 4
 USA vs.      Dewai Li                                               Docket No.:   CR 14-00367-1-MWF


financial obligation. In addition, the defendant shall apply all monies received from lottery winnings, inheritance,
judgments and any anticipated or unexpected financial gains to the outstanding Court-ordered financial obligation.

       6.      The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate,
passport, or any other form of identification in any name, other than the defendant's true legal name; nor shall the
defendant use, for any purpose or in any manner, any name other than his true legal name or names without the prior
approval of the Probation Officer.

        7.      The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers [as
defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communications or data storage devices or media,
office, or other areas under the defendant’s control, to a search conducted by a United States Probation Officer or law
enforcement officer. Failure to submit to a search may be grounds for revocation. The defendant shall warn any other
occupants that the premises may be subject to searches pursuant to this condition. Any search pursuant to this
condition will be conducted at a reasonable time and in a reasonable manner upon reasonable suspicion that the
defendant has violated a condition of his supervision and that the areas to be searched contain evidence of this
violation.

         8.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant
poses a low risk of future substance abuse.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons on or
before 12 noon, Friday, July 26, 2019. In the absence of such designation, the defendant shall report on or before the
same date and time to the United States Marshal Service located at the Royal Federal Building, 255 East Temple Street,
Los Angeles, California 90012.

The defendant is advised of his right to appeal.

The Court orders the bond be exonerated upon verification of self -surrender of the defendant.

The Court recommends the defendant be designated to a facility located in Southern California, to be close to family.




CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                  Page 3 of 4
 USA vs.     Dewai Li                                              Docket No.:   CR 14-00367-1-MWF


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
 of Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
 supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
 maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.



            May 24, 2019
            Date                                          Honorable Michael W. Fitzgerald
                                                          U. S. District Judge
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or
 other qualified officer.

                                                          Clerk, U.S. District Court



            May 24, 2019                             By   Patricia Gomez /s/
            Filed Date                                    Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                     STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                     While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (wpd 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 4 of 4
 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
 2.    he defendant must report to the probation office in the federal               convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by            rehabilitation;
       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,
       officer;                                                                      except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation     11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;               permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation             persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and           those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                              confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by              such notifications;
       the probation officer for schooling, training, or other acceptable      15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days               implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                      criminal conduct, protect the public from further crimes of the
       unanticipated change;                                                         defendant; and provide the defendant with needed educational or
                                                                                     vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 5 of 4
 USA vs.     Dewai Li                                                 Docket No.:   CR 14-00367-1-MWF


             The defendant must also comply with the following special conditions (set forth below).


    STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
 SANCTIONS

         The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or
 unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C.
 § 3612(f)(1). Payments may be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and
 penalties pertaining to restitution, however, are not applicable for offenses completed before April 24, 1996.

        If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the
 defendant must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

        The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s
 mailing address or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C.
 § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any
 material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or
 restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification from the government or
 the victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or
 restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(I), all non-federal victims must be paid before
 the United
                          States is paid):
                             Non-federal victims (individual and corporate),
                             Providers of compensation to non-federal victims,
                             The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663©; and
                     5. Other penalties and costs.

        CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL
                                      SANCTIONS

        As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release
 authorizing credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure
 and (3) an accurate financial statement, with supporting documentation as to all assets, income and expenses of the
 defendant. In addition, the defendant must not apply for any loan or open any line of credit without prior approval of
 the Probation Officer.



         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or
 other pecuniary proceeds must be deposited into this account, which must be used for payment of all personal expenses.
 Records of all other bank accounts, including any business accounts, must be disclosed to the Probation Officer upon
 request.

        The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess
 of $500 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied
CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 6 of 4
 USA vs.     Dewai Li                          Docket No.:   CR 14-00367-1-MWF




CR-104 (wpd 10/18)      JUDGMENT & PROBATION/COMMITMENT ORDER                    Page 7 of 4
 USA vs.     Dewai Li                                               Docket No.:   CR 14-00367-1-MWF




                                                         RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined
 on
 Defendant delivered on                                                     to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and
    Commitment.
                                                          United States Marshal


                                                    By
            Date                                          Deputy Marshal




                                                     CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file
 in my office, and in my legal custody.
                                                          Clerk, U.S. District Court


                                                    By
            Filed Date                                    Deputy Clerk




                                    FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision,
(2) extend the term of supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of
them.


         (Signed)
CR-104 (wpd 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 8 of 4
 USA vs.     Dewai Li                                              Docket No.:   CR 14-00367-1-MWF

                     Defendant                                       Date




                     U. S. Probation Officer/Designated Witness              Date




CR-104 (wpd 10/18)                          JUDGMENT & PROBATION/COMMITMENT ORDER                    Page 9 of 4
